DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This Office action is in response to the amendment filed December 10, 2020 in which claims 1, 4 and 6 were amended and claims 9 and 10 were added.
Election/Restrictions
Newly submitted claims 9 and 10 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: the elected invention is directed to a grease composition.  The newly submitted claims are directed to a method and an apparatus.  These claims are directed to different statutory classes of inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kleemann (US 3,034,907) in view of Caruso (US 4,111,822).
  	Kleemann teaches an anticorrosive  grease composition comprising a carboxylic acid amide carboxylic acid  as shown in col. 1, lines 44-68; col. 2, lines 28-36); and hydroxyalkylated amines (see col. 1, lines 32-39; col. 3, lines 5-21, 53-58).  The components are present in the grease in an amount from 0.1-5% (see col. 3, lines 46-49).  Example 4 contains a soft grease comprising decyloxyacetyl sarcoside, N,N,N’-tris(hydroxethyl)-aminoethyl stearylamine and ceresin (thickener).	Kleemann meets the limitations of the claims other than the differences that are set forth below.
 	Kleemann does not specifically teach a grease wherein the sarcosine derivative, the amine and the amide are all present.  However, it would have been obvious to one of ordinary skill in the art to combine the three components because in addition to the sarcoside (sarcosine derivative), the carboxylic acid amide may be one of the other amide compounds listed in Kleemann.
 	Kleemann does not specifically teach a urea-based thickener.  However, Caruso teaches a grease comprising a polyurea thickener and amine compounds similar to those of the present invention (see abstract; col. 2, lines 13-46 and Example 1).
 	It would have been obvious to one of ordinary skill in the art to use a urea thickener because Caruso teaches that these thickeners in combination with the amines result in less thickener being used (see col. 2, lines 47-53).
 	With respect to the properties of the urea-based thickener, in the absence of unexpected results, particle size is not a patentable difference. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the parameters (I) and (II) express a state of aggregation of the urea-based thickener prepared by blending additive (C ) and other additives for the grease.  Applicant argues that unexpected results are obtained when parameters (I) and (II) are met.
 	Applicant’s data of Table 1 have been reviewed and are not deemed to constitute unexpected results.  The examples of the invention differ from the comparative example in that the comparative example does not contain component (C ).  Modified Kleemann meets the material limitations of the claims.  Applicant has not shown results for a composition wherein the parameters (I) and (II) are not satisfied, nor an example wherein the parameters are not satisfied and the thickener is in the presence of component (C ).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16632925/20210227